Title: To James Madison from Cowles Meade, 27 June 1806
From: Cowles Meade
To: Madison, James



Sir.
Washington, M. T. June 27th. 1806.

The Spanish commandant at Baton Rouge having claimed of the Executive of this Territory, the delivery of a man by the name of Keary,- I have informed him that questions of that nature exclusively belong to the General Government, and at the same time, promised him a communication of his detail thereon, to the Executive thereof.  The circumstances as stated by his Witness, who was the bearer of his note, are as follows.  Keary is an inhabitant of the Territory, residing near Pinckneyville.  A negro of his absconded & was imprisoned at Baton Rouge.  On application to Colo. Grand Pré he was delivered up.  As soon as he received the fellow he commenced the chastisement or rather beating him in the most cruel manner.  For many miles he continued this savage abuse, as appears by several who met him on the road.  The issue was that the fellow was murdered within the territory of His. C. M -  Keary passed the line and now lives in perfect safety from the laws of both Governments.
A surrender of this man at this time, altho I am disposed to believe, he has been guilty of the most atrocious act, would have an unpleasant effect on the minds of this people.  Their rancorous hatred to Spaniards would deny them every justice, and suffer a heinous culprit to escape rather than have him punished by the Spanish dictum.
With great defference I wait the instruction of the General Government.  With particular considerations I am. Yr H.ble Servt

Cowles Mead

